   USDC IN/ND case 1:13-cv-00357-HAB document 175 filed 01/31/20 page 1 of 1

 AO 450 (Rev. 01/09) Judgment in a Civil Action



                              UNITED STATES DISTRICT COURT
                                                            for the
                                                  Northern District of Indiana


THE MEDICAL PROTECTIVE COMPANY OF
FORT WAYNE, INDIANA,
                  Plaintiff

                     v.                                            Civil Action No. 1:13-CV-357 HAB

AMERICAN INTERNATIONAL SPECIALTY
LINES INSURANCE COMPANY,
                 Defendant


The court has ordered that (check one):

    the plaintiff
recover from the defendant                                                   the amount of
      dollars $               , which includes prejudgment interest at the rate of                      % plus post-
judgment interest at the rate of         % along with costs.

     the plaintiff recover nothing, the action is dismissed on the merits, and the defendant
recover costs from the plaintiff                         .

  X Other:           Judgment is entered in favor of Plaintiff The Medical Protective Company of Fort Wayne,
Indiana and against the Defendant American International Specialty Lines Insurance Company in the amount
of Six Million Nine Hundred Seventy Thousand Five Hundred Sixty-Seven Dollars and Seventy-Four Cents
($6,970,567.74) equaling the remaining policy limit (net of prior exhaustion) plus statutory prejudgment
interest at eight percent (8%) per annum from October 13, 2013 to the date of judgment.

This action was (check one):

  X tried to a jury with Judge                             Holly A. Brady                                 presiding,
and the jury has rendered a verdict.

   tried by Judge                                                           without a jury and the above decision was
reached.

      decided by Judge


DATE:              January 31, 2020                                ROBERT N. TRGOVICH, CLERK OF COURT


                                                                   By       s/C. Reed
                                                                            Signature of Clerk or Deputy Clerk
